Opinion
per curiam,
This was a motion to re-instate on the docket an appeal which had been dismissed by the clerk under rules I. and’ II. Notice of intention to appeal having been duly given, the court held that they had the power to relieve the appellants from the consequences of other omissions in the perfecting of their appeal. Code, § 349. And being satisfied that there had been no culpable negligence or intent to delay on the part of the appellants, and, especially, as no delay would be caused by granting the relief asked, the court granted the motion.